EXHIBIT 10.02

February 16, 2007

 

Re: Agreement (the “Agreement”)

Dear Judy:

This confirms that your employment with VeriSign, Inc. (“VeriSign”) will be
terminated on March 31, 2007, unless you resign before that date in accordance
with the resignation procedure described below at Section 3. For the purposes of
this Agreement, the term “Termination Date” refers to either March 31, 2007 or
such earlier date on which you resign if you choose to resign before that date.

In an effort to ensure an amicable and smooth separation, and in consideration
for your execution of this Agreement, VeriSign will offer you the severance
package set forth in this Agreement, subject to the terms and conditions set
forth below.

To accept this Agreement, you will need to sign below where indicated and then
return the signed Agreement to me either on or before the Acceptance Expiration
Date. The “Acceptance Expiration Date” means the date that is thirty (30) days
after the Termination Date. You have seven (7) days following your execution of
this Agreement (the “Revocation Period”) to revoke your acceptance of it. This
Agreement will not be effective until the Revocation Period has expired and, of
course, the Agreement will not be effective if you revoke your acceptance of it
during the Revocation Period. VeriSign shall have no obligations to you under
this Agreement if you do not sign it and return it to VeriSign either on or
before the Acceptance Expiration Date or if you revoke your acceptance of this
Agreement during the Revocation Period.

1. Consideration from VeriSign. In consideration for the covenants and promises
herein, and provided you sign and return this Agreement to VeriSign before the
Acceptance Expiration Date in accordance with the instructions stated above and
are not terminated for Cause (defined at Section 3 below of this Agreement), and
further provided that you do not revoke your acceptance of this Agreement during
the seven day Revocation Period, you will be provided with the following
benefits:

1.1 Severance. VeriSign will pay you a severance in the total amount of Five
Hundred Seventy-One Thousand Two Hundred Dollars ($571,200) (the “Severance
Payment”), which shall be payable in two installments.

VeriSign will pay you the first installment of the Severance Payment, which
shall be in the amount of Three Hundred Eighty-Two Thousand Seven Hundred Four
Dollars ($382,704) within twenty-one (21) days of the Effective Date, provided
that you are then in full compliance with your obligations under this Agreement,
including without limitation your obligations under Sections 5 and 6 below of
this Agreement. The “Effective Date” means the date immediately following the
last day of the Revocation Period, provided you have not revoked your acceptance
of the Agreement before that date.

VeriSign will pay you the second installment of the Severance Payment, which
shall be in the amount of One Hundred Eighty-Eight Thousand Four Hundred Ninety
Six Dollars ($188,496) on the one year anniversary of the Termination Date,
provided that you are then in full compliance with your obligations under this
Agreement, including without limitation your obligations under Sections 5 and 6
below of this Agreement.

1.2 2006 Bonus. You will receive your full target bonus for 2006 in the amount
of $214,200 (the “2006 Bonus”), provided that you are in full compliance with
your obligations under this Agreement, including without limitation your
obligations under Sections 5 and 6 below of this Agreement. The payment of the
2006 Bonus will be made at the time that VeriSign issues annual bonuses to its
employees, which will be no later than March 15, 2007.



--------------------------------------------------------------------------------

1.3 COBRA and Life Insurance Premiums.

A. COBRA Premiums. Within twenty-one (21) days of the Effective Date, VeriSign
will pay you a lump sum payment in the amount of Three Thousand Eight Hundred
Sixty-Nine and 4/100 Dollars ($3,869.04) (the “COBRA Premium Payment”), which is
intended for your use to cover monthly COBRA premiums for twelve (12) months.

B. Life Insurance Premiums. Within twenty-one (21) days of the Effective Date,
VeriSign will pay you a lump sum payment in the amount of Seven Hundred
Ninety-Seven and 88/100 Dollars ($797.88) (the “Life Insurance Premium
Payment”), which is intended for your use to cover monthly life insurance
premiums for twelve (12) months.

1.4 Executive Outplacement Services. You will be provided access to career
outplacement services with VeriSign’s third party outplacement service provider
for a period of six months beginning on the Termination Date. During that time,
you will be eligible to receive the same level of outplacement services that
VeriSign generally offers to executives of your level. You should contact Fiona
Ow Giuffre at (650) 426-3501 for specific information concerning what specific
outplacement services will be available to you.

1.5 Administrative Support. For a period of six months beginning on your
Termination Date, VeriSign will provide you with up to five hours per week of
administrative/secretarial support at VeriSign’s offices in Mountain View, as
may be reasonably requested by you.

1.6 Stock Option & RSU Acceleration.

A. Stock Option Acceleration. Upon the termination of your employment with
VeriSign, and subject to compliance with applicable law and any stock option
exercise limitation imposed by the Board of Directors, you will receive
acceleration of vesting of twenty-five percent (25%) of your then unvested stock
options to purchase shares of VeriSign common stock for which the Fair Market
Value is greater than the Exercise Price on your Termination Date. For the
purposes of this Agreement, the term “Fair Market Value” means the closing price
per share of VeriSign common stock on The Nasdaq Global Select Market. For the
purposes of this Agreement, the term “Exercise Price” means the exercise price
of your VeriSign stock options as specified in the applicable stock option
grant. The twenty-five percent (25%) of your unvested stock options that will be
subject to accelerated vesting upon your termination will be those options that
have the lowest Exercise Price.

For example, if the Fair Market Value of VeriSign common stock on the
Termination Date is $25, and if the following table reflects your unvested
options as of your Termination Date, then the acceleration of your unvested
options will be calculated as set forth below.

 

Grant Number

   Grant Date    Exercise Price   

# of Unvested Shares As

of 3/31/07

21001017

   9/30/03    $ 13.46    6,875

21009183

   8/1/06    $ 17.94    72,000

21005413

   8/2/05    $ 26.40    56,250

21004445

   11/3/04    $ 26.53    49,219



--------------------------------------------------------------------------------

Hypothetical Example:

 

  •  

None of the unvested options in option grant numbers 21005413 or 2100445 will be
subject to accelerated vesting because the Exercise Price for those grants is
higher than the Fair Market Value on the Termination Date.

 

  •  

Both option grants 21001017 and 21009183 will be subject to some acceleration of
vesting because each of those grants have an Exercise Price that is less than
the Fair Market Value on the Termination Date.

 

  •  

Twenty-five percent of the total number of unvested shares in the two option
grants that will be subject to accelerated vesting equals 19,718 total shares
that will be subject to accelerated vesting.

 

  •  

(6,875 + 72,000) * .25 = 19,718

 

  •  

Since option grant 21001017 has the lowest Exercise Price, all 6,875 unvested
options of that option grant will be subjected to accelerated vesting.

 

  •  

This means that the remaining 12,843 unvested options to be subject to
accelerated vesting will be options from stock option grant 21009183.

 

  •  

19,718 total options subject to acceleration – 6,875 already accelerated =
12,843 remaining unvested options subject to acceleration of vesting.

Notwithstanding anything else stated in the VeriSign, Inc. 2001 Stock Incentive
Plan or the VeriSign, Inc. 2006 Equity Incentive Plan, you may exercise your
vested VeriSign, Inc. stock options for up to six (6) months following the
Termination Date.

As you know, VeriSign imposed a stock option exercise suspension in August of
2006 in connection with the Board’s review of VeriSign’s stock option grants.
The Board subsequently passed a resolution extending the post termination
exercise period of options to the 30th day after the stock option exercise
suspension is lifted. If your employment with VeriSign is terminated before the
option exercise suspension is lifted, pursuant to the Board’s resolution, you
will have at least 30 days after VeriSign’s 10-Q for the second quarter is filed
and the suspension is lifted to choose to exercise your options, unless such
resolution is amended or repealed by the Board. If your post termination
exercise period is greater than 30 days from the date the option exercise
suspension is lifted your longer period will apply.

B. RSU Acceleration. Upon the termination of your employment with VeriSign, and
subject to compliance with applicable law, you will receive acceleration of
vesting of twenty-five percent (25%) of your then unvested restricted stock
units of VeriSign common stock.

1.7 Accrued PTO. On or about the Termination Date, you will receive a paycheck
for any PTO that you have accrued but not used as of the Termination Date.

1.8 Travel & Related Expenses. For the purpose of clarification, you will be
eligible to receive reimbursement of any VeriSign work related travel costs and
related expenses you may incur until the Termination Date in accordance with the
terms and conditions of the VeriSign Travel and Expense Reimbursement Policy.

1.9 Except as expressly provided for above, you shall not be entitled to any
other or further compensation, remuneration, reimbursement, payments, or
bonuses, including, without limitation, stock options, stock, or other
equity-based compensation, of or from VeriSign.

2. Release of Claims. In consideration for the above benefits, your signature
below indicates your agreement as follows:

2.1 In keeping with our intent to allow for an amicable separation, and as part
of our accord, and deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, you agree to and



--------------------------------------------------------------------------------

hereby do, for yourself and for each of your heirs, executors, administrators
and assigns, forever and irrevocably fully release and discharge VeriSign
(including any subsidiary or affiliated entities, and all of their respective
officers, directors, employees, agents, attorneys, representatives,
shareholders, predecessors, successors, purchasers, assigns, and
representatives) (collectively the “VeriSign Parties”) from any and all
grievances, liens, suits, judgments, claims, demands, debts, defenses, actions
or causes of action, obligations, damages, and liabilities whatsoever which you
now have, have had, or may have, whether the same be known or unknown, at law,
in equity, or mixed, in any way arising out of or relating in any way to any
matter, act, occurrence, or transaction that occurred before or as of the
Termination Date, including but not limited to your employment with VeriSign and
your separation from VeriSign. This is a General Release. You expressly
acknowledge that this General Release includes, but is not limited to, your
release of any tort and contract claims, arbitration claims, claims under any
local, state or federal law, wage and hour law, wage collection law or labor
relations law, and any claims of discrimination on the basis of age, race, sex,
sexual orientation, religion, disability, national origin, ancestry,
citizenship, retaliation or any other claim of employment discrimination or
retaliation, and any claims under the Civil Rights Acts of 1964 and 1991 as
amended (42 U.S.C. §§ 2000e et seq.), the Age Discrimination In Employment Act
(29 U.S.C. §§ 621 et seq.), the Americans With Disabilities Act (42 U.S.C.
§§ 12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.),
the Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor
Standards Act (29 U.S.C. §§ 201 et seq.), and any other claim under any law
prohibiting employment discrimination or relating to employment. You acknowledge
that you are waiving and releasing any rights you may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. You further acknowledge that you have been
advised by this writing that you have seven (7) days following the execution of
this General Release to revoke your agreement to it and this General Release
shall not be effective until the Revocation Period has expired. You acknowledge
that the consideration given for this waiver and release Agreement is in
addition to anything of value to which you were already entitled and is not an
employment benefit. You acknowledge that the amounts to be paid by VeriSign
under this Agreement are adequate consideration for your execution of this
Agreement and for any and all outstanding obligations that may be owed to you by
VeriSign.

You represent that you are not aware of any possible claims by you other than
the claims that you have waived and released by this Agreement. You expressly
agree to waive any rights you may have to any claims, whether the facts or basis
for any cause of action are known or unknown as of the Effective Date, and
acknowledge such waiver under any common law principle or statute which may
govern waivers of such claims. You hereby knowingly waive any and all rights you
have or may have under Section 1542 of the California Civil Code. Section 1542
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Notwithstanding Section 1542 of the Civil Code of California, you expressly
consent that this Agreement shall be given full force and effect according to
each and all of its expressed terms and provisions, including as well those
relating to unknown claims, charges, demands, suits, actions, causes of action
and debts, if any. You acknowledge that you understand the significance and
consequence of this specific waiver of Section 1542. You understand that this
Agreement is not an admission of liability under any statute or otherwise by
VeriSign, and that VeriSign does not admit but denies any violation of your
legal rights.

2.2 You represent that you have no lawsuits, claims, or actions pending in your
name, or on behalf of any other person or entity, against VeriSign or any
VeriSign Party. You also represent that you do not intend to bring any claims on
your own behalf or on behalf of any other person or entity against VeriSign or
any other VeriSign Party.

2.3 You agree that you will not counsel or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges, or complaints by any third party against VeriSign and/or any
VeriSign Party, unless under a subpoena or other court order to do so. You
further agree both to immediately notify VeriSign upon receipt of any such court
order, subpoena, or any legal discovery device and to



--------------------------------------------------------------------------------

furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to VeriSign. You agree to make yourself available upon
reasonable notice from VeriSign or its attorneys to provide testimony through
declarations, affidavits, depositions or at a hearing or trial, and to work with
VeriSign in preparation for such event, and to cooperate with any other
reasonable request by VeriSign in connection with the defense or prosecution of
any lawsuit to which VeriSign is a party currently pending or filed after the
Termination Date. If VeriSign so requests your cooperation in connection with
any legal matter then VeriSign agrees to pay for any reasonable expenses (which
may include, without limitation, airfare and lodging) that you incur in
connection with assisting VeriSign, provided you notify VeriSign in advance of
what your reasonable expenses will be and receive prior written approval from
VeriSign for such expenses.

2.4 You agree to refrain from making any derogatory or disparaging remarks,
statements or communications about VeriSign.

3. Services; Termination.

You agree that while you are employed by VeriSign you will continue to perform
your job duties in a professional manner and to the best of your abilities and
will cooperate in performing other work-related tasks that may be requested of
you by VeriSign. You acknowledge that, in its discretion, VeriSign may relieve
you from performing all work related tasks even before the Termination Date.

Notwithstanding anything else stated in this Agreement, your employment may be
terminated at any time for Cause. For the purposes of this Agreement, “Cause”
shall include, but is not limited to: willful misconduct, gross negligence,
theft, fraud or other illegal conduct, refusal to perform your job duties,
unlawful harassment, violation of company policy or breach of any term of this
Agreement. In the event that VeriSign terminates your employment for Cause then
VeriSign shall pay you the amount of unpaid salary due to you as of your
Termination Date and an amount equal to the value of any accrued, unused PTO you
may have at that time, but thereafter VeriSign shall have no further payment
obligations to you.

At your discretion, you may terminate your employment even sooner than the
anticipated Termination Date set forth above by resigning as described below. If
you choose to resign then you must submit your written resignation (which may be
in the form of an e-mail) to Stratton Sclavos, Chief Excecutive Officer, and you
will need to provide a copy of your written resignation to David Pomponio, VP
Human Resources and Rod McCowan, SVP Human Resources. In response, VeriSign will
send you an acknowledgement of receipt of your resignation. If your resignation
is received by VeriSign before 9pm pacific time then your resignation will be
effective that same day. However, if your resignation is received after 9pm
pacific time then it will not be effective until the following calendar day.

4. Ongoing Confidentiality Obligations.

You agree to keep confidential and not to use or disclose any trade secret,
confidential business or proprietary information which you acquired in
connection with your employment with VeriSign, including, but not limited to,
any non-publicly available marketing, finance, business, technology, or sales
information, plans, or strategies of any VeriSign Company or any of their
respective customers. You hereby acknowledge that, unless previously disclosed
to the public, the identities, addresses and other contact information, and
business needs of all current and prospective customers of any VeriSign Company
are confidential information and trade secrets of such VeriSign Company and you
agree not to disclose or use such information to the detriment of any VeriSign
Company. For the purposes of this Agreement, a “VeriSign Company” means
VeriSign, Inc. or any of its subsidiaries. Without limiting the generality of
the foregoing, for the purpose of clarification, any confidentiality agreement
you may have entered into with any VeriSign Company that protects confidential
information of a VeriSign Company, its customers or employees or assigns
ownership of intellectual property to a VeriSign Company remains in full force
and effect even after the termination of your employment with VeriSign.

You agree to return to VeriSign either on the Termination Date or on any earlier
date specified by VeriSign any and all property of VeriSign, including any files
and any documents prepared for or by VeriSign, your computer, your ID badge and
any other property or equipment issued to you by VeriSign.



--------------------------------------------------------------------------------

5. Nonsolicitation.

5.1 Nonsolicitation of Employees and Consultants. During the term of your
employment with VeriSign and for one year after the Termination Date, you agree
that you will not directly or indirectly solicit, encourage or induce, or
attempt to solicit, encourage or induce, any employee or consultant of a
VeriSign Company to terminate his/her employment or consulting relationship with
such VeriSign Company.

Notwithstanding the foregoing, for the purposes of this Agreement, the placement
of general advertisements targeted to a particular geographic or technical area,
but not targeted, directly or indirectly, towards employees of any VeriSign
Company, will not be deemed to be a solicitation prohibited by this Section 5.1.

5.2 Nonsolicitation of Customers. For one year after the Termination Date, you
agree that you will not directly or indirectly:

(i) contact or solicit business from any customer (including any prospective
customer) of any VeriSign Company for the purpose of attempting to sell, license
or otherwise provide to such customer (or prospective customer) any Restricted
Products or Services (defined at Section 6 below); or

(ii) interfere or attempt to interfere with the relationship or prospective
relationship of any VeriSign Company with any person or entity that is or is
expected to become a customer of a VeriSign Company.

6. Noncompete. During the term of your employment with VeriSign and for one year
after the Termination Date, you agree that you will not, in any county, state,
country or other jurisdiction in which any VeriSign Company does business or, as
of the Termination Date, is planning to do business:

(i) directly or indirectly, alone or with others, engage in any Restricted
Business (as defined below);

(ii) be or become a director, officer, stockholder, owner, co-owner, partner,
member, trustee, promoter, founder, employee, agent, representative,
distributor, reseller, sublicensor, investor, lender, consultant, contractor,
advisor or manager of or to, or otherwise acquire or hold any interest in any
person or entity that engages in a Restricted Business;

(iii) permit your name to be used in connection with a business that is a
Restricted Business; or

(iv) directly or indirectly, alone or with others, interfere with any business
of a VeriSign Company;

provided, however, that nothing in this Section 5 will prevent you from
(A) owning a passive investment of less than one percent (1%) of the outstanding
shares of the capital stock of a publicly-held corporation if you are not
otherwise associated, directly or indirectly, with such corporation or any
affiliate company of such corporation; (B) owning as a passive investment less
than one percent (1%) of the equity interests in any venture capital fund in
which you are solely a passive investor and are not a principal, partner,
advisor or other service provider for such venture capital fund; or (C) serving
as an employee or consultant to any VeriSign Company.

For the purposes of this Agreement, “Restricted Business” means any company or
entity, or operating unit within a company or other entity, which derives a
majority of its profits or revenue by developing, providing, selling, marketing
or distributing any Restricted Products or Services. “Restricted Products or
Services” means any products, services or technology that compete with or are
the same or similar to SSL certificates, Public Key Infrastructure management,
Managed Security Services or one-time-password tokens. For the purpose of
clarification, the term “Restricted Business” includes, without limitation the
following companies: (i) the Managed Security Services business unit of
Symantec; (ii) the Consumer Division for Symantec; (iii) the security business
unit of EMC, including the division known as RSA; (iv) Vasco; and (v) Active
Identity. In the event that you would like to pursue an opportunity at Symantec
that you think might be prohibited by this noncompete restriction then VeriSign
would be willing to re-visit this issue and, at that time, determine on a case
by case basis whether to waive the restriction.



--------------------------------------------------------------------------------

7. Employee Acknowledgement. You acknowledge that VeriSign’s agreement to pay
you the Severance Payment and the 2006 Bonus is contingent upon your agreement
to comply with your obligations under Sections 5 and 6 above of this Agreement,
and that if you fail to comply with your obligations under this Agreement then
VeriSign will be relieved of its obligation to make any payments to you under
this Agreement.

8. General.

8.1. Severability. Should any provision of this Agreement be declared or
determined by a court of competent jurisdiction to be invalid or otherwise
unenforceable, the remaining parts, terms and provisions shall continue to be
valid, legal and enforceable, and will be performed and enforced to the fullest
extent permitted by law.

8.2. Amendments. No changes to this Agreement will be valid unless in writing
and signed by both you and VeriSign’s Chief Executive Officer.

8.3 Construction. The subject headings in this Agreement are for convenience
purposes only and do not affect the interpretation of this Agreement. It is
agreed that any legal rule to the effect that ambiguities ought to be resolved
against the drafting party shall not apply to any interpretation of this
Agreement.

8.4. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. This Agreement may be signed via facsimile.

8.5 Entire Agreement. This Agreement contains the entire agreement between you
and VeriSign and supersedes all prior agreements or understandings between you
and VeriSign, or any entity that has been acquired by VeriSign, concerning the
subject matters of this Agreement.

Your signing this Agreement will acknowledge that you are advised to consult
with legal counsel, if you so desire. This Agreement will be binding on your
heirs, administrators, representatives, executors, successors and assigns and
will inure to the benefit of VeriSign and its successors and assigns. Your
signature below will indicate that you are entering into this Agreement freely
and with a full understanding of its terms.

Please indicate your acceptance of the foregoing by signing below and returning
the signed agreement to me on or before the Acceptance Expiration Date.

 

Yours very truly,

/s/ Stratton D. Sclavos

Stratton D. Sclavos Chief Executive Officer

I, JUDY LIN, HAVE READ AND UNDERSTAND THIS GENERAL RELEASE, AND I ENTER INTO IT
VOLUNTARILY, WITH FULL KNOWLEDGE OF ITS EFFECT.

 

/s/ Judy Lin

    February 23, 2007 Signature     Date

/s/ Veronica Curet

    February 23, 2007 Witness     Date